Citation Nr: 1141191	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  03-28 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


ISSUE

Entitlement to service connection for a back disability, including arthritis and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980, with additional periods of service in the Army Reserves and Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for a back disability.

A hearing on this matter was held before the undersigned Veterans Law Judge on March 17, 2008.  A copy of the hearing transcript has been associated with the file.  The application to reopen was granted in a Board decision dated in July 2008.  

In February 2011, the Board again remanded this issue to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given those pronouncements, and the fact that the development sought by the Board in this case has not been completed, another remand is now required.  38 C.F.R. § 19.9 (2011).

In its February 2011 remand, the Board directed that a VA physician conduct an examination of the Veteran's spine.  The physician was to review the claims folder and remand orders, conduct all appropriate tests and studies including X-rays, and report all clinical findings.  The examiner was also asked to identify all back disabilities, including arthritis, and indicate whether those disabilities were likely of post-service onset, or whether they were caused or made chronically worse by a service-connected disability, specifically bilateral pes planus with metatarsalgia and right and left tarsal tunnel syndrome.  The Board further directed that the significance of any altered gait be addressed.  

An examination of the Veteran's spine was conducted in February 2011.  Contrary to the Board's directives, the examination was conducted by a physician's assistant, not a physician.  The examiner did report on all clinical findings and diagnosed degenerative arthritis and degenerative disc disease of the spine with limited motion.  He found that the Veteran's degenerative disc disease was not the result of service because it had a "pattern ... consistent with aging as it involves the whole spine."  The examiner also went on to mention that there were no in-service injuries that could have caused the Veteran's disabilities.  However, the examiner did not comment on the 1978 parachute accident which the Veteran asserts is the cause of his spine disabilities.  The examiner also failed to comment on whether a spine disability was caused or made chronically worse by a service-connected disability; nor did he discuss the significance of the Veteran's altered gait.  Upon remand, another VA examination of the Veteran's spine should be scheduled.  Additionally, a request should be made for updated treatment records from the Martinsburg, West Virginia VA Medical Center.

Accordingly, the case is REMANDED for the following action:

1.  Request that all of the Veteran's treatment records from the Martinsburg VA Medical Center since February 2011 be provided for inclusion with the claims folder.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Schedule an examination, to be conducted by a VA physician, to determine the nature and etiology of the Veteran's spine disabilities.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655.)  The examiner should review the claims folder prior to the examination.  A copy of this remand should also be provided to the examiner.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.

The examiner should state the medical probabilities that the Veteran's degenerative disc disease and/or degenerative arthritis had its onset during military service.  The examiner should specifically comment on the probabilities that the impact to the Veteran's body during a 1978 parachute jump injury caused any spine disability.  If the examiner finds that the Veteran's spine disorders did not have their onset during service or are otherwise directly traceable to military service, he/she should then provide an opinion as to whether any back disability was caused or made chronically worse by a service-connected disability, specifically bilateral pes planus with metatarsalgia and right and left tarsal tunnel syndrome.  The impact of the Veteran's altered gait on the development and progression of the Veteran's spine disability must be addressed.  Any opinions should be set forth in detail and explained in the context of the record.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any back disability or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it must be returned to the examiner for a supplemental opinion or addendum.

4.  After the above has been completed, re-adjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

